Name: Commission Implementing Decision (EU) 2015/688 of 24 April 2015 authorising the placing on the market of products containing, consisting of, or produced from genetically modified cotton MON 88913 (MON-88913-8) pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council (notified under document C(2015) 2760) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  health;  marketing;  plant product;  technology and technical regulations;  foodstuff
 Date Published: 2015-04-30

 30.4.2015 EN Official Journal of the European Union L 112/26 COMMISSION IMPLEMENTING DECISION (EU) 2015/688 of 24 April 2015 authorising the placing on the market of products containing, consisting of, or produced from genetically modified cotton MON 88913 (MON-88913-8) pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council (notified under document C(2015) 2760) (Only the Dutch and French texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1829/2003 of the European Parliament and of the Council of 22 September 2003 on genetically modified food and feed (1), and in particular Articles 7(3) and 19(3) thereof, Whereas: (1) On 28 February 2007, Monsanto Europe S.A. submitted to the competent authority of the United Kingdom an application, in accordance with Articles 5 and 17 of Regulation (EC) No 1829/2003, for the placing on the market of foods, food ingredients, and feed containing, consisting of, or produced from MON 88913 cotton (the application). (2) The application also covers the placing on the market of MON 88913 cotton in products consisting of it or containing it for other uses than food and feed as any other cotton, with the exception of cultivation. (3) In accordance with Articles 5(5) and 17(5) of Regulation (EC) No 1829/2003, the application includes the data and information required by Annexes III and IV to Directive 2001/18/EC of the European Parliament and of the Council (2) and information and conclusions about the risk assessment carried out in accordance with the principles set out in Annex II to Directive 2001/18/EC. It also includes a monitoring plan for environmental effects conforming with Annex VII to Directive 2001/18/EC. (4) On 29 July 2013, the European Food Safety Authority (EFSA) gave an opinion (3) in accordance with Articles 6 and 18 of Regulation (EC) No 1829/2003. It could not reach an overall conclusion on the MON 88913 cotton due to the use by the applicant of an outdated toxin database for the bioinformatic analyses. (5) On 18 October 2013, the applicant provided new bioinformatic analyses using updated databases. (6) On 13 March 2014, EFSA published a statement complementing its scientific opinion (4), taking into account those updated bioinformatic analyses, and concluded that MON 88913 cotton assessed in the initial scientific opinion and in the supplementary bioinformatic dataset is as safe and nutritious as its conventional counterpart and commercial cotton varieties with respect to potential effects on human and animal health and the environment in the context of its intended uses. (7) In its opinion, EFSA considered all the specific questions and concerns raised by the Member States in the context of the consultation of the national competent authorities as provided for by Articles 6(4) and 18(4) of Regulation (EC) No 1829/2003. (8) In its opinion, EFSA also concluded that the environmental monitoring plan, consisting of a general surveillance plan, submitted by the applicant is in line with the intended uses of the products. (9) Taking into account those considerations, authorisation should be granted to the products. (10) A unique identifier should be assigned to each genetically modified organism (GMO) as provided for in Commission Regulation (EC) No 65/2004 (5). (11) On the basis of the EFSA opinion, no specific labelling requirements other than those provided for in Articles 13(1) and 25(2) of Regulation (EC) No 1829/2003 appear to be necessary for foods, food ingredients and feed containing, consisting of, or produced from MON 88913 cotton. However, in order to ensure the use of the products containing or consisting of MON 88913 cotton within the limits of the authorisation provided for by this Decision, the labelling of these products, with the exception of food products, should be complemented by a clear indication that the products in question must not be used for cultivation. (12) Regulation (EC) No 1830/2003 of the European Parliament and of the Council (6) lays down labelling requirements in Article 4(6) for products containing or consisting of GMOs. Traceability requirements for products containing or consisting of GMOs are laid down in paragraphs 1 to 5 of Article 4 and those for food and feed produced from GMOs are laid down in Article 5 of that Regulation. (13) The authorisation holder should submit annual reports on the implementation and the results of the activities set out in the monitoring plan for environmental effects. Those results should be presented in accordance with Commission Decision 2009/770/EC (7). The EFSA opinion does not justify the imposition of specific conditions or restrictions for the placing on the market and/or of specific conditions or restrictions for the use and handling, including post-market monitoring requirements for the use of the food and feed, or of specific conditions for the protection of particular ecosystems/environment and/or geographical areas, as provided for in Articles 6(5)(e) and 18(5)(e) of Regulation (EC) No 1829/2003. (14) All relevant information on the authorisation of the products should be entered in the Community register of genetically modified food and feed, as provided for in Regulation (EC) No 1829/2003. (15) This Decision is to be notified through the Biosafety Clearing-House to the Parties to the Cartagena Protocol on Biosafety to the Convention on Biological Diversity, pursuant to Article 9(1) and Article 15(2)(c) of Regulation (EC) No 1946/2003 of the European Parliament and of the Council (8). (16) The Standing Committee on Plants, Animals, Food and Feed has not delivered an opinion within the time limit laid down by its Chairman. An implementing act was deemed to be necessary and the chair submitted the draft implementing act to the appeal committee for further deliberation. The appeal committee did not deliver an opinion, HAS ADOPTED THIS DECISION: Article 1 Genetically modified organism and unique identifier Genetically modified cotton (Gossypium hirsutum L. and Gossypium barbadense L.) MON 88913, as specified in point (b) of the Annex to this Decision, is assigned the unique identifier MON-88913-8, as provided for in Regulation (EC) No 65/2004. Article 2 Authorisation The following products are authorised for the purposes of Articles 4(2) and 16(2) of Regulation (EC) No 1829/2003 in accordance with the conditions set out in this Decision: (a) foods and food ingredients containing, consisting of, or produced from MON-88913-8 cotton; (b) feed containing, consisting of, or produced from MON-88913-8 cotton; (c) MON-88913-8 cotton in products containing it or consisting of it for any other use than (a) and (b), with the exception of cultivation. Article 3 Labelling 1. For the purposes of the labelling requirements laid down in Articles 13(1) and 25(2) of Regulation (EC) No 1829/2003 and in Article 4(6) of Regulation (EC) No 1830/2003, the name of the organism shall be cotton. 2. The words not for cultivation shall appear on the label and in the documents accompanying the products containing or consisting of MON-88913-8 cotton with the exception of products referred to in point (a) of Article 2. Article 4 Monitoring for environmental effects 1. The authorisation holder shall ensure that the monitoring plan for environmental effects, as set out in point (h) of the Annex, is put in place and implemented. 2. The authorisation holder shall submit to the Commission annual reports on the implementation and the results of the activities set out in the monitoring plan in accordance with Decision 2009/770/EC. Article 5 Community register The information set out in the Annex to this Decision shall be entered in the Community register of genetically modified food and feed, as provided for in Article 28 of Regulation (EC) No 1829/2003. Article 6 Authorisation holder The authorisation holder shall be Monsanto Europe S.A., Belgium, representing Monsanto Company, United States. Article 7 Validity This Decision shall apply for a period of 10 years from the date of its notification. Article 8 Addressee This Decision is addressed to Monsanto Europe S.A., Avenue de Tervuren 270-272, 1150 Brussels, Belgium. Done at Brussels, 24 April 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 18.10.2003, p. 1. (2) Directive 2001/18/EC of the European Parliament and of the Council of 12 March 2001 on the deliberate release into the environment of genetically modified organisms and repealing Council Directive 90/220/EEC (OJ L 106, 17.4.2001, p. 1). (3) EFSA GMO Panel (EFSA Panel on Genetically Modified Organisms), 2013. Scientific Opinion on application EFSA-GMO-UK-2007-41 for the placing on the market of herbicide-tolerant genetically modified cotton MON 88913 for food and feed uses, import and processing under Regulation (EC) No 1829/2003 from Monsanto. EFSA Journal 2013;11(7):3311, 25 pp. doi:10.2903/j.efsa.2013.3311. (4) EFSA GMO Panel (EFSA Panel on Genetically Modified Organisms), 2014. Statement complementing the EFSA opinion on application EFSA-GMO-UK-2007-41 (cotton MON 88913 for food and feed uses, import and processing) taking into consideration updated bioinformatic analyses. EFSA Journal 2014;12(3):3591, 6 pp. doi:10.2903/j.efsa.2014.3591. (5) Commission Regulation (EC) No 65/2004 of 14 January 2004 establishing a system for the development and assignment of unique identifiers for genetically modified organisms (OJ L 10, 16.1.2004, p. 5). (6) Regulation (EC) No 1830/2003 of the European Parliament and of the Council of 22 September 2003 concerning the traceability and labelling of genetically modified organisms and the traceability of food and feed products produced from genetically modified organisms and amending Directive 2001/18/EC (OJ L 268, 18.10.2003, p. 24). (7) Commission Decision 2009/770/EC of 13 October 2009 establishing standard reporting formats for presenting the monitoring results of the deliberate release into the environment of genetically modified organisms, as or in products, for the purpose of placing on the market, pursuant to Directive 2001/18/EC of the European Parliament and of the Council (OJ L 275, 21.10.2009, p. 9). (8) Regulation (EC) No 1946/2003 of the European Parliament and of the Council of 15 July 2003 on transboundary movements of genetically modified organisms (OJ L 287, 5.11.2003, p. 1). ANNEX (a) Applicant and Authorisation holder: Name : Monsanto Europe S.A. Address : Avenue de Tervuren 270-272, 1150 Brussels  Belgium On behalf of Monsanto Company  800 N. Lindbergh Boulevard  St. Louis, Missouri 63167  United States. (b) Designation and specification of the products: (1) foods and food ingredients containing, consisting of, or produced from MON-88913-8 cotton; (2) feed containing, consisting of, or produced from MON-88913-8 cotton; (3) MON-88913-8 cotton in products containing it or consisting of it for any other use than 1 and 2, with the exception of cultivation. The genetically modified MON-88913-8 cotton, as described in the application, expresses the CP4 5-enolpyruvylshikimate-3-phosphate synthase (CP4 EPSPS) which confers tolerance to glyphosate-based herbicides. (c) Labelling: (1) For the purposes of the labelling requirements laid down in Articles 13(1) and 25(2) of Regulation (EC) No 1829/2003, and in Article 4(6) of Regulation (EC) No 1830/2003, the name of the organism shall be cotton; (2) The words not for cultivation shall appear on the label of and in the documents accompanying products containing or consisting of MON-88913-8 cotton with the exception of products referred to in point (a) of Article 2. (d) Method for detection: (1) Event specific real-time PCR based method for the quantification of MON-88913-8 cotton; (2) Validated by the EU Reference Laboratory established under Regulation (EC) No 1829/2003 on genomic DNA extracted from cotton leaves, published at http://gmo-crl.jrc.ec.europa.eu/statusofdossiers.aspx (3) Reference Material: AOCS 0906-D and AOCS 0804-A are accessible via the American Oil Chemists Society at http://www.aocs.org/tech/crm (e) Unique identifier: MON-88913-8 (f) Information required under Annex II to the Cartagena Protocol on Biosafety to the Convention on Biological Diversity: Biosafety Clearing-House, Record ID: see [to be completed when notified]. (g) Conditions or restrictions on the placing on the market, use or handling of the products: Not required. (h) Monitoring plan for environmental effects: Monitoring plan for environmental effects conforming with Annex VII to Directive 2001/18/EC. [Link: plan published on the internet] (i) Post-market monitoring requirements for the use of the food for human consumption: Not required. Note: Links to relevant documents may need to be modified over time. Those modifications will be made available to the public via the updating of the Community register of genetically modified food and feed.